UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7077


RICKY LEE MILLER,

                  Petitioner - Appellant,

          v.

GENE JOHNSON, Virginia Department of Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:07-cv-00726-MHL)


Submitted:     October 27, 2008             Decided:   November 12, 2008


Before WILKINSON and      GREGORY,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ricky Lee Miller, Appellant Pro Se. Alice T. Armstrong, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ricky    Lee     Miller       seeks     to    appeal      the     magistrate

judge’s* order denying relief on his 28 U.S.C. § 2254 (2000)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                         See 28 U.S.C.

§ 2253(c)(1) (2000).          A certificate of appealability will not

issue   absent      “a   substantial         showing      of    the     denial      of     a

constitutional      right.”         28    U.S.C.      § 2253(c)(2)          (2000).         A

prisoner     satisfies       this        standard        by    demonstrating            that

reasonable    jurists       would     find     that      any    assessment         of    the

constitutional      claims    by    the    district       court    is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We

have independently reviewed the record and conclude that Miller

has not made the requisite showing.                      Accordingly, we deny a

certificate    of    appealability           and   dismiss      the     appeal.            We

dispense     with    oral    argument        because      the     facts      and        legal




    *
       The parties consented to adjudication by                         a magistrate
judge pursuant to 28 U.S.C. § 636(c) (2000).


                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3